ORMOND, J.
The first count of the declaration is bad, because it does not show any legal title to the note sued on, in the plaintiff.
The allegation is, that the defendant executed a note to “the treasurer of the Manual Labor Institute of South Alabama,” but this is no evidence of indebtedness to “Madison College.” The facts were, that after the execution of the note, and before the institution of this suit, the name of the corporation was changed, by an act of the Legislature, to Maclison College. The act provides, that the change of the corporate name shall not affect the right of the corporation to recover its debts, or release it from its engagements. And such would have been the law, if no such reservation had been made, as is shown by the corporation of Colchester v. Seaber, [3 Burr. 1865,] and if the count had contained an allegation of these facts, it would have been good.
But upon this proof, showing the change of the corporate name, *496and that the defendant executed the note to the corporation, under its former name, it was entitled to recover under the money count, and for the error of the court in rejectting the testimony, the judgment is reversed, and the cause remanded.